Name: COUNCIL REGULATION (EC) No 3695/93 of 21 December 1993 allocating, for 1994, certain catch quotas between the Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 No L 341/116 Official Journal of the European Communities 31 . 12 . 93 COUNCIL REGULA HON (EC) No 3695/93 of 21 December 1993 allocating, for 1994, certain catch quotas between the Member States for vessels fishing in Farocse waters THE COUNCIL OF THE EUROPEAN UNION, Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( a ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part, the two parties have held consultations on their mutual fishing rights for 1994; Whereas, as a result of these consultations , the two Parties have agreed on an arrangement for 1994 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Article 1 From 1 January to 31 December 1994 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands, under the arrangement on reciprocal fishing rights for 1993 between the Community and the Faroe Islands, shall not exceed the quotas set out in the Annex hereto. Article 2 Whereas, to ensure efficient management of the catch This Regulation shall enter into force on 1 January possibilities available, they should be allocated among the 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1993 . For the Council The President A. BOURGEOIS ( i ) OJ No L 389, 31 . 12 . 1992, p. 1 . (2 ) OJ No L 261 , 20. 10 . 1993 , p. 1 . No L 341/11731 . 12. 93 Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Faroese waters for 1994, as referred to in Article 1 (in tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod and haddock V b 1 500 France 60 Germany 10 United Kingdom 430 Saithe V b 2 500 Belgium 50 France 1 510 Germany 310 Netherlands 50 United Kingdom 580 Redfish V b 7 000 Belgium 50 France 435 Germany 6 440 United Kingdom 75 Blue ling and ling V b 3 600 ( ! ) France 2 340 Germany 1 055 United Kingdom 205 Blue whiting V b 25 000 Denmark 1 1 000 France ] Germany &gt; ¢ 3 000 Netherlands j United Kingdom 11 000 Flatfish V b 1 000 (2 ) France 140 Germany 180 United Kingdom 680 Mackerel Vb 6 170 Denmark . 6170 Other species V b 760 France 275 Germany 305 United Kingdom 180 ( 1 ) By-catches of roundnose grenadier and black scabbard to be counted against this quota. (2) Including Greenland halibut.